Citation Nr: 1115607	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a claim of entitlement to service connection for right eye glaucoma, has been received.

2.  Whether new and material evidence, sufficient to reopen the claim of entitlement to left eye paramacular scarring of the pigment, has been received.

3.  Entitlement to service connection for right eye glaucoma.

4.  Entitlement to service connection for left eye paramacular scarring of the pigment.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1948 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by which the RO declined to reopen the finally decided claim of entitlement to service connection for right eye glaucoma and left eye paramacular scarring of the pigment.

The RO previously denied service connection for right eye glaucoma and left eye paramacular scarring of the pigment September 1990 rating decision that became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  In its present adjudication, the RO denied the claim of entitlement to service connection for right eye glaucoma and left eye paramacular scarring of the pigment based on the lack of sufficient new and material evidence to reopen the claim.  A previously decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of RO action, however, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Id.

The Board notes that the RO characterized the matter on appeal as a single issue, namely whether sufficient new and material evidence had been received to reopen a claim of entitlement to service connection for right eye glaucoma and left eye paramacular scarring of the pigment.  Because, as discussed below, new and material evidence to reopen the claim has been received but there is only sufficient evidence, at this time, to grant service connection for the right eye disability, the Board has recharacterized the single issue as two separate issues, as reflected above.

In connection with this appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  He withdrew his hearing request in January 2011.  Accordingly, the Board will proceed with consideration of the Veteran's claim based on the evidence of record, as he has requested.  38 C.F.R. § 20.704(e) (2010).

The issue of entitlement to service connection for left eye paramacular scarring of the pigment is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By September 1990 rating decision, the RO denied entitlement to service connection for disabilities of the eyes, previously characterized as glaucoma of the right eye and paramacular scarring of the left eye pigment; although the Veteran was provided notice of that decision that month, he did not perfect a timely appeal.

2.  Evidence received since the final September 1990 rating decision denying service connection for right eye glaucoma relates to an unestablished fact necessary to substantiate the claim and, when the credibility of such evidence is presumed, raises a reasonable possibility of substantiating the claim.

3.  Evidence received since the final September 1990 rating decision denying service connection for left eye paramacular scarring of the pigment relates to an unestablished fact necessary to substantiate the claim and, when the credibility of such evidence is presumed, raises a reasonable possibility of substantiating the claim.

4.  Affording the Veteran the benefit of the doubt, right eye glaucoma is shown to have been incurred pursuant to an in-service injury.


CONCLUSIONS OF LAW

1.  The September 1990 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 1103 (2010).

2.  Since the final September 1990 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for right eye glaucoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  Since the final September 1990 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for left eye paramacular scarring of the pigment.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).  

4.  Service connection for right eye glaucoma is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With regard to both claims to reopen and the reopened claim of service connection for right eye glaucoma, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  VCAA compliance will be revisited in the event that service connection for the claimed left eye disability is denied by the RO pursuant to the Board's remand.

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion 

Generally, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after service when all of the evidence establishes that the disease was incurred in service.  Id.

In a September 1990 rating decision, the RO denied the Veteran's claims of entitlement to service connection for disabilities of the eyes, previously characterized as glaucoma of the right eye and paramacular scarring of the left eye pigment on the basis that the conditions were not shown to be related to service.  The Veteran was provided notice of the decision and of his appellate rights.  He did not initiate an appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2010) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the September 1990 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108. Because the September 1990 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).)

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Section 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The service treatment records are unavailable, and the RO has documented its unsuccessful efforts to secure them.

The evidence of record at the time of the September 1990 rating decision consisted of an October 1988 written statement in which the Veteran indicated that he sustained injuries to the eyes in June 1950 at Ft. Ord pursuant to an explosion during night maneuvers.  He indicated that he was admitted to the hospital.  The record also contained VA treatment records dated from February 1988 to June 1990 reflecting gradual right eye vision loss, left eye diplopia and scarring, right eye glaucoma, and a history of eye trauma in 1950.  Indeed, a November 1989 notation reflected that the eyes were injured during an in-service explosion.  The record contained daily sick reports from 1950 showing that the Veteran received medical treatment for several days in June 1950 for an unspecified injury that occurred in the line of duty.  In a March 1990 written statement, the Veteran indicated that he was on sick call for several days in June 1990 and that on June 21, 1990, he was admitted to the Ft. Ord Hospital for approximately 12 days for treatment of eye injuries.  In an August 1990 written statement, the Veteran related that in June 1950, while going through an obstacle course at night, he sustained bilateral eye injuries and was taken to the Ft. Ord Station Hospital where he was treated for approximately two weeks.  He further asserted that VA physicians told him that right eye vision loss and left eye scarring were due to the in-service injury.  

Evidence received subsequently to the September 1990 rating decision consists of a note from the Veteran's brother indicating that he was stationed at Ft. Ord with the Veteran and that he went to visit him at the hospital.  It was stated that both of the Veteran's eye were bandaged.  The brother's statement reflects that the alleged events occurred in April 1950.  The record now contains an October 2007 letter from BD, OD of the Roseburg VA Health Care System.  According to Dr. BD, who has been treating the Veteran since November 2001, the Veteran had right eye blindness due to advanced glaucoma and a cataract.  Dr. BD indicated that the right eye showed signs of severe remote right eye trauma, which was the likely reason that the Veteran has glaucoma in one eye only.  Dr. BD opined that the current ocular condition was the result of a traumatic event and, in essence, that the Veteran's stated in-service injury was consistent with the current disability.  In March 2008, the Veteran's brother again wrote that he went to visit his brother, the Veteran, at the Ft. Ord Hospital and that the Veteran's eyes were bandaged.  

The Board has reviewed the evidence since the September 1990 rating decision and has determined that it is new, as it was not of record prior to the issuance of the September 1990 rating decision.  The aforementioned evidence, moreover, is new and material within the meaning of applicable law and regulations because it is probative of the issues at hand, which is whether the Veteran's current eye disabilities are related to his period of active duty service.  For the first time, the Veteran's account of hospitalization in service for an eye injury was confirmed by another person, namely his brother, who was stationed at Ft. Ord when the Veteran was injured.  The brother's statements confirm that both eyes were injured.  Also, for the first time, there is a medical opinion reflecting the likely etiology of the right eye disability.  

Thus, the Board finds that the newly added evidence relates to unestablished facts necessary to substantiate the Veteran's claims of service connection for right eye glaucoma and for left eye paramacular scarring of the pigment.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of service connection for right eye glaucoma is reopened, and the claim of service connection for left eye paramacular scarring of the pigment is reopened.

As already acknowledged, when, as here, a veteran's complete claims file, including all of his service treatment records, are unavailable through no fault of his own, VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The record reflects that the Veteran received medical treatment in service.  The exact nature of that treatment is not documented in the record.  The Veteran has stated consistently for years that such treatment was for injuries to the eyes sustained in June 1950 at Ft. Ord.  The Veteran's allegations as to experiencing an injury inservice have been corroborated by his brother, also a soldier at Ft. Ord in 1950.  Indeed, the Veteran's brother specifically stated that the Veteran's eyes were bandaged when he paid him a visit at the hospital.  In any event, there is no evidence in the record that would tend to contradict the Veteran's assertions.  The Veteran's account of trauma to the eyes has been documented in connection with medical treatment for the eyes received subsequent to service and has not been doubted or questioned by health care providers.  For the foregoing reasons, the Board finds the Veteran's contentions regarding an in-service injury to the eyes credible.

In October 2007, Dr. BD, who had treated the Veteran since November 2001, stated that the Veteran had no light perception in the right eye due to advanced glaucoma and cataracts and that the right eye showed signs of severe remote trauma.  Dr BD stated, "In my opinion [the Veteran's] current ocular condition is the result of a traumatic event.  Per [the Veteran's] description, it is possible the injury sustained while on active duty could have been the primary cause."  

The Board has a duty to view the evidence in the evidence in the light most favorable to the Veteran.  See, e.g., 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  The record reflects only one trauma to the right eye, namely the June 1950 in-service injury.  Pursuant to Dr BD's opinion, therefore, the Board concludes that the Veteran's right eye glaucoma is due to the traumatic right eye injury sustained in service, and service connection for right eye glaucoma is granted.  38 C.F.R. § 3.303.


ORDER

As new and material evidence has been received to reopen a claim for service connection right eye glaucoma and left eye paramacular scarring of the pigment, the claims, to this extent, is granted.

Service connection for right eye glaucoma is granted.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of entitlement to service connection for left eye paramacular scaring of the pigment.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As discussed above, there is credible evidence indicating that the Veteran had an injury to the left eye in service.  In light of this evidence, the Veteran must be afforded a VA eye examination to determine the etiology of the Veteran's left eye paramacular scaring of the pigment in accordance with the examination instructions below.  See 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED to the RO AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule a VA eye examination to determine  the etiology of the Veteran's left eye paramacular scaring of the pigment.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should identify any current found left eye disability and state an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) the any current eye disability had it onset during service or is otherwise related to service, to include as due to the claimed eye trauma from an explosion in service.  The examination is asked to review pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested review took place.  A rationale for all opinions and conclusions must be provided.

2.  Thereafter, adjudicate the remaining issue on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


